Citation Nr: 0837189	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  06-06 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to non service-connected pension benefits.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from August 4, 1969 to September 29, 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO) which denied his claim for VA 
non service-connected pension benefits.  The veteran filed a 
notice of disagreement in regards to the April 2005 decision.  
He requested review by a decision review officer (DRO).  The 
DRO conducted a de novo review of the claim and confirmed the 
RO's findings in a January 2006 statement of the case (SOC).  
The appeal was perfected with the submission of the veteran's 
substantive appeal (VA Form 9) in February 2006.


FINDING OF FACT

The veteran served on active duty from August 4, 1969 to 
September 29, 1969, a period of less than 90 days.


CONCLUSION OF LAW

The veteran's military service does not meet the basic 
eligibility requirements for entitlement to nonservice-
connected pension benefits.  38 U.S.C.A. §§ 101(29), 1521 
(West 2002); 38 C.F.R. §§ 3.2, 3.3(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to nonservice-connected 
pension benefits.

In the interest of clarity, the Board will first discuss 
certain preliminary matters. 
The Board will then render a decision.

The Veterans Claims Assistance Act of 2000 (The VCAA)

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
See Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001).  
For reasons expressed immediately below, the Board finds that 
resolution of the issue on appeal is based on the operation 
of law and that the VCAA is generally not applicable.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en 
banc), the United States Court of Appeals for Veterans Claims 
(the Court) held that the VCAA has no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive in the matter.  The Board finds 
that such is the case as to the issue here on appeal.  
As explained below, the veteran's service does not meet the 
basic criteria for eligibility to nonservice-connected 
pension benefits as a matter of law because he did not 
service on active duty the requisite period of time.  Because 
the law and not the evidence is dispositive in the instant 
case, additional factual development would have no bearing on 
the ultimate outcome.  Accordingly, VCAA can have no effect 
on this appeal.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the appellant]; see also Mason v. Principi, 16 Vet. App. 129, 
132 (2002) [VCAA not applicable "because the law as mandated 
by statute and not the evidence is dispositive of the 
claim"].

The Board hastens to add, however, that the veteran received 
VCAA notification letters dated in February 2005, March 2006 
and December 2006, secured the services of a representative, 
was provided with ample opportunity to submit evidence and 
argument in support of his claim, and was given the 
opportunity to appear at a personal hearing if he so desired.  
See 38 C.F.R. § 3.103 (2007).  Neither the veteran nor his 
representative have submitted or identified any additional 
evidence which would have a bearing on this case.

The veteran's service medical records appear to be missing.  
His representative has argued that the RO should have made a 
second attempt to request the service medical records.  See 
the September 15, 2008 Informal Hearing Presentation.  
There is no indication that further attempts to obtain the 
service medical records would be fruitful.  See Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999) [VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile].

Neither the veteran or his representative has indicated how 
his service records would establish the required period of 
service for pension benefits.  [The veteran's service 
personnel records have been obtained and reviewed by the 
Board.]  
Nor have the veteran or his representative contended that the 
service medical records would disclose any information which 
would otherwise have a bearing on this case.  Therefore, 
there is no need to obtain such records.  As the Court has 
stated: VA's statutory duty to assist is not a license for a 
"fishing expedition" to determine if there might be some 
unspecified information which could possibly support a claim.  
See Counts v. Brown, 6 Vet. App. 473, 478-9 (1994); Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  

Relevant law and regulations

Pension eligibility

Improved pension benefits are payable to veterans of a period 
or periods of war because of nonservice-connected disability 
or age.  See generally 38 U.S.C.A. 
§ 1521 (West 2002).  The qualifying periods of war for this 
benefit include the Vietnam era.

Basic entitlement exists if a veteran:

(i) Served in the active military, naval or air service for 
90 days or more during a period of war (38 U.S.C. 1521(j)); 
or

(ii) Served in the active military, naval or air service 
during a period of war and was discharged or released from 
such service for a disability adjudged service-connected 
without presumptive provisions of law, or at time of 
discharge had such a service-connected disability, shown by 
official service records, which in medical judgment would 
have justified a discharge for disability (38 U.S.C. 
1521(j)); or

(iii) Served in the active military, naval or air service for 
a period of 90 consecutive days or more and such period began 
or ended during a period of war (38 U.S.C. 1521(j)); or

(iv) Served in the active military, naval or air service for 
an aggregate of 90 days or more in two or more separate 
periods of service during more than one period of war (38 
U.S.C. 1521(j)); and

(v) Meets the net worth requirements under § 3.274 and does 
not have an annual income in excess of the applicable maximum 
annual pension rate specified in 
§ 3.23; and

(vi)	(A) Is age 65 or older; or (B) Is permanently and 
totally disabled from nonservice-connected disability not due 
to the veteran's own willful misconduct.

See 38 C.F.R. § 3.3 (a)(3) (2007).

Period of war

For veterans who served in the Republic of Vietnam, the 
Vietnam era began on February 28, 1961 and ended on May 7, 
1975.  In all other cases, the Vietnam era began on August 5, 
1964 and ended on May 7, 1975.  38 U.S.C.A. § 101 (West 
2002); 38 C.F.R. § 3.2 (f) (2007).

Analysis

As outlined above, to be eligible for nonservice-connected 
pension benefits, a veteran must have served during a period 
of war.  The veteran in this case served from August 1969 to 
September 1969, during the Vietnam era.  See 38 U.S.C.A. 
§ 101(29) (West 2002); 38 C.F.R. § 3.2 (f) (2007).  However, 
he did not have the requisite 90 days of active duty service.  
Instead, his DD Form 214 lists that the veteran entered 
active service on August 4, 1969 and was discharged on 
September 29, 1969.  This equates to one month and 26 days of 
active service, short of the requisite 90 days for pension 
benefits.  See 38 U.S.C.A. § 1521(j) (West 2002); 
38 C.F.R. § 3.3 (a)(3) (2007).  

The veteran and his representative argue that the veteran's 
service obligation began on May 14, 1969, and therefore his 
active service period should be calculated from this date.  
See the September 15, 2008 Informal Hearing Presentation; 
see also the February 6, 2006 substantive appeal.  The 
veteran's date of induction is confirmed on his DD Form 214 
and in his service personnel records and is not in dispute.  
However, it is the veteran's period of active service which 
is relevant to the veteran's claim for non service-connected 
pension benefits.  See 38 U.S.C.A. 
§§ 101(24), 1521(j) (West 2002); 38 C.F.R. § 3.3 (a)(3) 
(2007).  Regardless of the veteran's date of induction, his 
first day entry into active service, August 4, 1969, marks 
the start of the period necessary for award of pension 
benefits.  Because his last day of active service was 
September 29, 1969, the veteran's period of active military 
service falls over a month short of the 90-day requirement.  

The veteran's representative also argues that the provisions 
of 38 C.F.R. § 3.3(a)(3)(ii) are applicable to the veteran's 
claim.  See the September 15, 2008 Informal Hearing 
Presentation.  This provision allows for an award of non 
service-connected pension benefits for veterans who served 
less than 90 days during a period of war and were 
"discharged or released from such service for a disability 
adjudged service-connected".  Review of the veteran's DD 
Form 214 indicates that he was discharged under separation 
code 263 for bedwetting.  This condition, even assuming that 
it still exists, is not service connected, and neither the 
veteran or his representative have contended that it should 
be service connected.  Accordingly, this argument of the 
veteran's representative is without merit.

Because the veteran did not serve on active duty for 90 days, 
he is ineligible for non service-connected pension benefits 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The claim is accordingly denied.


ORDER

Entitlement to nonservice-connected pension benefits is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


